                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

JIMMY TEAGUE                                                                        PLAINTIFF

v.                                   No. 2:19-CV-02022

GEORGIA PACIFIC                                                                   DEFENDANT

                                            ORDER

       Before the Court is Defendant Georgia-Pacific Consumer Operations LLC’s (“Georgia

Pacific”) motion (Doc. 10) to dismiss in part and brief in support (Doc. 11). Plaintiff Jimmy

Teague filed a response (Doc. 14). Pursuant to Federal Rule of Civil Procedure 12(b)(6), Georgia

Pacific seeks dismissal of Teague’s Title VII and ADEA retaliation and hostile work environment

claims, as well as, his discrimination and retaliation claims under the Arkansas Civil Rights Act.

(Doc. 10). Teague has no objection to the dismissal of these claims. (Doc. 14). The only claim

that will remain pending is Teague’s age discrimination claim under the ADEA.

       IT IS THEREFORE ORDERED that Georgia Pacific’s partial motion to dismiss (Doc. 10)

is GRANTED. Teague’s claims for retaliation under Title VII and the ADEA, hostile work

environment under Title VII and the ADEA, and discrimination and retaliation under the Arkansas

Civil Rights Act are DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 1st day of April, 2019.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
